DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 4-5 subject matter “the first slice body” should be “the first sheet body”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 1 line 3 “a first sheet body with a through hole;” fig. 1, first sheet body item 101 without any hole and other drawings do not, show any hole in item 101, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Shinichiro TAKAHASHI (TAKAHASHI) US 2020/0404802 in view of Eric Kline (Kline) US 2011/0056655.
As per Claim 1 TAKAHASHI disclose;

A dissipating device (fig. 1-3 item 1) positioned on a heat source of an electronic device, comprising: 
a first sheet body (20) with a through hole (83); 
a second sheet body (10) joined to the peripheral edge of the first 
a thermal conductive fluid (item 2 and para 0067) filled in the accommodating space (Para 0067), 
wherein the thermal conductive fluid absorbs heat from the heat source to undergo a phase transition (Para 0003 “working fluid transfers the heat of the device by circulating in the vapor chamber while executing a change of phase,”), 
TAKAHASHI disclose working fluid but does not specifically disclose type of working fluid mixture e.g. the thermal conductive fluid being formed by mixing a first fluid medium and a second fluid medium both of which are two immiscible liquids, wherein the first fluid medium and the second fluid medium are able to flow and push against each other by means of the phase transition for dissipating the heat generated by the heat source through thermal conduction.
However in analogues art of vapor chambers, Kline disclose the thermal conductive fluid (Fig. 1-5) being formed by mixing a first fluid medium (18) and a second fluid medium (20) both of which are two immiscible liquids (Para 0014 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine TAKAHASHI and Kline by incorporating the teaching of Kline, into the system of TAKAHASHI to use working fluid containing first and second immiscible fluids. One having ordinary skill in the art would have found it motivated to use teachings of Kline, to yield approximately 150 times more heat
conductivity than the single-fluid, phase-change vaporization technique of the prior art. (Para 0031)

As per claim 2 combinations of TAKAHASHI and Kline disclose;
the peripheral edges of the first sheet body and the second sheet body are joined by ultrasonic welding or adhesion (TAKAHASHI, para 0816 “Alternatively, ultrasonic junction may be executed to fix the lower metallic sheet 10 and the upper metallic sheet 20 by irradiation with ultrasonic waves. Further, an adhesive agent may be used,”).

As per claims 3 and 4 combinations of TAKAHASHI and Kline disclose;

the first fluid medium is formed by mixing an alcohols and water. (Kline table 1 first fluid water plus a glycol and other fluids e.g. ethanol is other name of alcohol)
Since Kline disclose additional details motivation to combine is same as claim 1

As per claim 6 combinations of TAKAHASHI and Kline disclose;
the volume ratio of the thermal conductive fluid to the accommodating space ranges from 0.5 to 0.95 (Fig. 4 shows accommodation space about 0.5 to .95 times filled.)
Since Kline disclose additional details motivation of claim 1 applies.

As per claim 7-9 combinations of TAKAHASHI and Kline disclose;
a plurality of projections are formed in the accommodating space (TAKAHASHI fig. 20 and 21).
a first retaining wall (TAKAHASHI fig. 3 13) and a second retaining wall (22) are formed in the accommodating space.
a plurality of protruding ribs (TAKAHASHI fig. 2 22a) arranged radially are formed in the accommodating space.


Regarding Claim 5 TAKAHASHI and Kline disclose dual working fluid (Kline) containing 
Water and alcohol and second liquid having Paraffin etc. (Kline table 1 in para 0020) and further disclose in para 0019 and 0020 different materials can be used based on selection process and Table is for example only. But does not specifically disclose, the second fluid medium is fluoride.
	However, in analogues art of liquid cooling with vapor chamber Hsu disclose use of fluoride as a cooling medium (Col. 4 line 11) and mixture having water (Col. 7 line 53) added to fluoride.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine TAKAHASHI, Kline and Hsu by incorporating the teaching of Hsu, into the system of TAKAHASHI and Kline to use fluoride as working fluid containing mixed with water. One having ordinary skill in the art would have found it motivated to use teachings of Hsu, to use fluoride liquid with low boiling point, to adjust boiling point of mixture as required as per “It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to use fluoride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 US~Q 416.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835